TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00754-CV



                                     J. M. and B. L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
    NO. CV37,431, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                Appellant J. M. and B. L. filed their notice of appeal on November 13, 2017. The

appellate record was complete November 27, 2017, making appellants’ brief due

December 18, 2017. On December 18, 2017, counsel for appellants filed a motion for extension

of time to file appellants’ brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than January 8, 2018. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.
              It is ordered on December 21, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin




                                              2